Exhibit DEBENTURE EXTENSION AGREEMENT This Debenture Extension Agreement (“Agreement”) is made and entered into as of December 8, 2008, by and among, China Digital Media Corporation, a Nevada corporation (“Company”) and Vision Opportunity Master Fund, Ltd., a Cayman corporation (“Vision”). WHEREAS, on November 17, 2006, the Company issued to Vision, and Vision purchased from the Company, a Debenture in the amount of Two Million One Hundred Fifty Thousand Dollars ($2,150,000), which carries interest thereon at a rate of four percent (4%) per annum and is convertible at $0.45 per share (the “Debenture”).The Debenture carries penalty interest, payable in cash and monthly, at a simple rate of 1.5% per month until the principal and interest has been paid in full; WHEREAS, Vision is the holder of three (3) warrants issued to Vision by the Company consisting of (i) a Class A Warrant to purchase 4,777,773 common shares at an exercise price of $0.80 per share, (ii) a Class B Warrant to purchase 4,777,773 common shares at an exercise price of $1.20 per share, and (iii) a Class C
